UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re:
         JENNIFER TUCK, (x0864)

                                   Debtor                            Case Number 19-10368-CLB
                                                                               Chapter 7
----------------------------------------------------------------x

WILLIAM BROWN, a co-remainder holder of the realty involved herein, n interested
party, by Tresmond & Tresmond, LLP, James D. Tresmond, Esq. of counsel, declares
in objection to the Trustee’s Notice of Intent To Sell, (Docket Report item 69 filed
11/7/19; and Docket Report Item No. 70, setting deadline of 12/2/19) as follows:

    1. The interested party Objects to the notice of intent to sell.
    2. The interested Party requests:
          a. To submit a competing bid of $17,500, or more;
          b. Objects to the sale because the property interest of Debtor can be sold
              for higher than the proposed sale amount;
          c. Requests a hearing on the proposed sale; and
          d. In the alternative, request the Court order an AUCTION to highest
              bidder.
    3. The foregoing relief is justified by providing better proceeds for the Bankruptcy
       estate; and is in the best interests of the Bankruptcy Estate Creditors.

Dated: December 2, 2019:                                      TRESMOND & TRESMOND, LLP
                                                              Attorneys for William Brown

                                                              By:   James D. Tesmond, Esq.
                                                              Office & PO Address:
                                                              The Liberty Building
                                                              424 Main Street Suite 1908
                                                              Buffalo, New York 14202
                                                              716-858-3115 Telephone
                                                              law@tresmondlaw.com*




    Case 1-19-10368-CLB, Doc 73, Filed 12/02/19, Entered 12/02/19 23:08:21,
                     Description: Main Document , Page 1 of 1
